flLD
                                                           COURT OF APPEALS DIV I
                                                            STATE OF WASFIINGTON
                                                           2017 JU; -5 h1-1 8:51




     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

ELLIOTT LLC, a Washington             )
limited liability company,            )          No. 72668-4-1
                                      )
                     Respondent,      )          DIVISION ONE
                                      )
                  v.                  )
                                      )
NICKEL DRUMWORKS USA, INC., a )                  UNPUBLISHED OPINION
Texas corporation, d/b/a NICKEL       )
DRUMWORKS, INC.; NICKEL WORKS,)
INC., a Washington corporation, d/b/a )
NICKEL DRUMWORKS, INC.;
GREGORY NICKEL, an individual
and his marital community; SOUND
ASYLUM, INC., a Washington
corporation,

                     Appellants.                 FILED: June 5, 2017

       SPEARMAN, J. — Summary judgment is appropriate where there is no
genuine question of material fact and the moving party is entitled to judgment as

a matter of law. CR 56(c). Gregory Nickel appeals the 2014 grant of partial

summary judgment to Elliott LLC (Elliott) entering judgment against Nickel

personally as guarantor of a business. Nickel asks us to review the 2013 order

on summary judgment entering judgment against the business. But there was no

question of material fact in either case. We affirm.
No. 72668-4-1


                                       FACTS

       Nickel owned and operated several businesses referred to collectively as

Nickel Works. Nickel Works leased commercial property from Elliott. In addition

to monthly base rent, Nickel Works was responsible for utilities, real estate taxes,

building insurance, and a share of building maintenance. These amounts

constituted "Additional Rent" under the terms of the lease. Clerk's Papers(CP)at

236. Nickel Works defaulted and Elliott filed an unlawful detainer action.

       Nickel Works and Elliott engaged in mediation. In October 2011, the

parties executed three documents: a settlement agreement, a stipulated

judgment, and a guaranty agreement. Under the settlement agreement, Nickel

Works remained responsible for base rent and additional rent until the end of the

lease on March 31, 2012. In the event of default, the agreement provided that

Elliott was entitled to file the stipulated judgment. In the stipulated judgment, the

parties agreed that, as of October 17, 2011, Nickel Works owed $74,574.70 in

past due rent and $13,000 in attorney fees. The judgment was thus for

$87,574.70 with a provision to add the amount of any future defaults. The

guaranty agreement provided that Nickel personally guaranteed Nickel Works'

obligations under the stipulated judgment.

       Nickel Works vacated the property at the end of the lease. The parties

disputed whether Nickel Works returned the property to the agreed-upon

condition. But it was undisputed that Nickel Works did not pay various real estate

tax, insurance, and utility bills for the period between January and March 2012.

Relying on the unpaid additional rent, Elliott asserted that Nickel Works defaulted

                                         - 2-
No. 72668-4-1


under the terms of the settlement agreement. Elliott converted its unlawful

detainer action to a civil action for damages, sought entry of the stipulated

judgment, and moved for partial summary judgment on the amount already

determined in the stipulated judgment.

       Nickel Works opposed the motion for partial summary judgment, asserting

that there were factual issues as to some of the unpaid bills and as to alleged

damage to the property. Nickel Works also asserted that Elliott caused any

default through its bad faith conduct.

       The trial court granted Elliott's motion after hearing on November 8, 2013.

The court entered the stipulated judgment against Nickel Works for $87,574.70,

the amount the parties agreed was owing in 2011. Nickel Works did not appeal

this decision. Liability for the disputed amounts that allegedly accrued from

January to March 2012 was to be determined at trial.

       The trial was stayed because Nickel filed for bankruptcy. After Nickel

voluntarily dismissed his bankruptcy petition, Elliott sought to enforce the

stipulated judgment against Nickel personally based on the guaranty. Elliott

moved for summary judgment on this issue and a hearing was set on the motion.

Nickel did not file opposition to Elliott's motion or appear at the hearing, but he

did send an e-mail to the trial court requesting a continuance. The trial court

treated this e-mail as a motion to continue, which it denied. The trial court

entered judgment for $87,574.70 plus interest against Nickel and his marital

community on October 3, 2014.

       Nickel appeals.

                                          3
No. 72668-4-1


                                          DISCUSSION

        We review the trial court's grant of summary judgment de novo,

performing the same inquiry as the trial court. Ski Acres, Inc. v. Kittitas County,

118 Wash. 2d 852, 854, 827 P.2d 1000 (1992). Summary judgment is appropriate

where there is no genuine question of material fact and the moving party is

entitled to judgment as a matter of law. Id. (citing CR 56(c)).

        In his notice of appeal, Nickel sought review of the trial court's October 3,

2014 decision entering judgment against Nickel personally for the stipulated

judgment. This decision was based on the guaranty agreement, which states that

Nickel guarantees the "full and prompt payment of any and all judgment

amounts... payable by Nickel Works under the Stipulated Judgment as filed

with and entered by the Court." CP at 161.

        Below, Nickel did not oppose Elliott's motion for summary judgment on the

issue of his personal liability. In his opening brief on appeal, Nickel makes no

argument concerning the guaranty or his personal liability.1 Because the

guaranty establishes Nickel's personal liability and Nickel points to nothing in the

record creating a question of fact as to his liability, Elliott was entitled to judgment

as a matter of law.




        I Nickel briefly asserts that Elliott did not provide sufficient service of process of the
October 3, 2014 hearing. He does not dispute that he received service by U.S. mail, but he
contends that this was insufficient because he is legally blind and was acting pro se. Nickel did
not raise this argument below. We decline to consider the issue as raised for the first time on
appeal. RAP 2.5(a).


                                                 4
No. 72668-4-1


       However, Nickel asks us to review the trial court's November 8, 2013

decision. He asserts that the trial court erred in entering the stipulated judgment

because there were questions of material fact as to the amount in default and as

to whether Elliott acted in good faith.

       Elliott asserts that the 2013 stipulated judgment is not before this court.

Elliott contends that, under RAP 2.4(b), we may only review an order not

designated in the notice of appeal if it prejudicially affects the designated order.

Relying on Right-Price Recreation, LLC v. Connells Prairie Community Council,

Elliott asserts that an undesignated order only meets this standard if the two

orders are so interrelated that it is impossible to decide the designated order

without considering the merits of the underlying order. 105 Wash. App. 813, 819, 21
P.3d 1157 (2001). But our Supreme Court has explained that an order

"prejudicially affects" the decision designated in the notice of appeal where the

designated decision would not have occurred in the absence of the undesignated

order. Right-Price Recreation, LLC v. GonneIls Prairie Cmty. Council, 146 Wash. 2d
370, 380, 46 P.3d 789(2002). That is the situation here, as the 2014 order would

not have occurred absent entry of the stipulated judgment in 2013.

       Elliott also asserts that Nickel does not have standing to appeal the

stipulated judgment because he was not a party to that judgment. Under RAP

3.1, only an aggrieved party may seek review. An aggrieved party is "one whose

personal right or pecuniary interests have been affected." State v. Taylor, 150
Wash. 2d 599, 603, 80 P.3d 605(2003). Elliott contends that the aggrieved parties

in the 2013 order were the judgment debtors, Nickel Drumworks USA, Inc., and

                                          -5-
No. 72668-4-1


Nickel Works, Inc., not Nickel personally. Nickel contends that, because of the

guaranty agreement, his personal and pecuniary interests are intertwined with

those of the corporations, so that he is an aggrieved party.

       A corporation is a separate legal entity, even if it is owned by a single

shareholder. State of Cal. v. State Tax Comm'm,55 Wn.2d 155, 157, 346 P.2d
1006 (1959). Nickel provides no authority for the proposition that a shareholder

may appeal an adverse judgment against a corporation or that a guaranty

agreement gives a shareholder this right. But even if Nickel is an aggrieved party

within the meaning of RAP 3.1, his arguments concerning the stipulated

judgment are unavailing.

       Nickel argues that partial summary judgment for Elliott was improper

because there were material questions of fact concerning the amount owing

under the lease. He contends that any amount Nickel Works owed at lease

termination totaled far less than $87,574.70, the amount entered in the stipulated

judgment. He fails to grasp the nature of the stipulated judgment.

       The settlement agreement required that Nickel Works pay base rent and

additional rent as detailed in the lease and provided that, in the event of default,

Elliott was entitled to file the stipulated judgment. The stipulated judgment listed

the amount that Nickel Works owed as of 2011, an amount that Elliott agreed to

forgive if Nickel Works met the terms of the settlement agreement. The stipulated

judgment also stated that it could be amended to reflect the amount of any future

defaults.




                                          6
No. 72668-4-1


       The issue before the trial court in Elliott's 2013 motion for partial summary

judgment was whether Nickel Works defaulted. Nickel Works admitted that it did

not pay all of the amounts due as additional rent but disputed the amount and the

circumstances of some unpaid bills. Because Nickel Works admittedly did not

pay all of its obligations under the settlement agreement, Elliott was entitled to

file the stipulated judgment. The amount specified in the judgment represented

the amount that Nickel Works owed as of 2011 and did not reflect amounts

accrued in 2012. There was no error.

       In his reply brief, Nickel asserts that he received insufficient service of

process in the original case. He also argues that summary judgment on his

personal liability was inappropriate because there were questions of material fact

as to the scope of his personal guarantee and the method of payment. But "[a]n

issue raised and argued for the first time in a reply brief is too late to warrant

consideration." Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809,

828 P.2d 549 (1992). We affirm the ruling of the trial court.

       Elliott requests attorney fees and expenses under the terms of the

guaranty and the lease. The guaranty provides that the prevailing party is entitled

to recover reasonable attorney fees and costs in any action to enforce the




                                          7
No. 72668-4-1


guaranty. We award reasonable attorney fees and expenses to Elliott as the

prevailing party.

       Affirmed.



                                                   ()%f,c_cne••c,,
                                                                )
WE CONCUR:




S'QC-9AVtLQQ.,                                  Ziec-f